Case 2:20-cv-00281-JRG Document 113-4 Filed 03/22/21 Page 1 of 4 PageID #: 4896




                  EXHIBIT 3
Case 2:20-cv-00281-JRG Document 113-4 Filed 03/22/21 Page 2 of 4 PageID #: 4897




            PARKER, BUNT & AINSWORTH, P.C.
                                    100 East Ferguson, Suite 418
                                        Tyler, Texas 75702
                                        903.531.3535 Phone

    ROBERT M. PARKER, RET.                                              ROBERT C. BUNT
    Retired Judge                                                       rcbunt@pbatyler.com
    U.S. Court of Appeals for the
     Fifth Circuit                                                      CHARLES AINSWORTH
    Former Judge                                                        charley@pbatyler.com
    U.S. District Court for the
     Eastern District of Texas



                                          December 7, 2020

    Nathan R. Curtis – Via Email ncurtis@gibsondunn.com
    GIBSON, DUNN & CRUTCHER LLP
    2001 Ross Avenue
    Dallas, Texas 75201-2923

            RE:      KAIFI LLC v. T-Mobile US, Inc. et al., Case No. 2:20-cv-281 (E.D. Tex.)

    Dear Mr. Curtis:

    We write in response to your November 13, 2020 letter regarding KAIFI’s infringement
    contentions.

    As an initial matter, we do not agree with T-Mobile’s attempt to gloss on what is disclosed in
    the infringement contentions. You are attempting to narrow them in a way that expressly
    contradicts the language in the contentions. As to your specific questions, see below:

    “a location register that stores location information of the data communication terminal”
    (claim 1).

    The contentions describe that T-Mobile maintains an HSS, AAA Server, or GMLC, or a
    substantially equivalent structure. The nine pieces of information you identify will be stored
    in one or more of these structures or their substantial equivalent. What you are asking for is
    additional evidence of infringement. We can provide this additional information, but we
    need access to the technical documentation on T-Mobile’s WiFi switching infrastructure and
    the relevant source code.

    “a router that determines the location of the data communication terminal stored in the
    location register” (claim 1).
Case 2:20-cv-00281-JRG Document 113-4 Filed 03/22/21 Page 3 of 4 PageID #: 4898

    December 7, 2020
    Page - 2
    ______________________


    The PDGN is one of the routers identified in the contentions. This router uses location
    information, for example, the information in the HSS, to determine the location of the user’s
    mobile device. The claims do not specify how this determination occurs, only that it occurs.
    What you are asking for is additional evidence of infringement. We can provide this
    additional information, but we need access to the technical documentation on T-Mobile’s
    WiFi switching infrastructure and the relevant source code.

    “a second step of determining . . . the received indoor system ID information is identical to
    indoor system ID information stored in the location register” (claim 12). The contentions
    provide the following non-limiting example:




    The place of store of the SSID on the Wi-Fi network is a location register. There is a
    comparison between this SSID and SSID on the user terminal. The claims do not specify
    how this comparison occurs. What you are asking for is additional evidence of
    infringement. We can provide this additional information, but we need access to the
    technical documentation on T-Mobile’s WiFi switching infrastructure and the relevant source
    code.

    OTT Wi-Fi Infringement

    KAIFI does not agree that OTT Wi-Fi switching is different from any other type of Wi-Fi
    switching T-Mobile operates in relevant part. We understand that T-Mobile is claiming that
    OTT Wi-Fi switching does not use a PDN GW. T-Mobile has not provided any evidence to
    support this. To the extent a physically different structure is involved in the OTT Wi-Fi
    switching, as distinct from what T-Mobile describes as WiFi calling, this physically distinct
    structure still performs the identical functions and has the identical structure of the PDN GW
    in relevant part, it simply has a different name. T-Mobile is creating an artificial distinction
    that is not relevant to the claims. The T-Mobile networks traffics in data packets. The same
    data packets are used for T-Mobile’s own applications and third-party applications (what you
    describe as OTT). In all cases the identical data packet, based on T-Mobile’s network
    infrastructure, is routed through the LTE network or a Wi-Fi network with seamless
    switching. It is apparent that T-Mobile has additional information on this subject that it is
    choosing not to share with us. To the extent there is a difference between our chart and OTT
    switching, we need access to technical documentation on T-Mobile’s WiFi switching
    infrastructure and the relevant source code to determine if any difference that may exist is
    material and requires the need for a separate chart.




                                                   2
Case 2:20-cv-00281-JRG Document 113-4 Filed 03/22/21 Page 4 of 4 PageID #: 4899

    December 7, 2020
    Page - 3
    ______________________


    T-Home Internet, T-Mobile Wi-Fi Services, T-Vision, Binge On, and Music Freedom.

    All of these applications provide data packets to the user. These data packets seamlessly
    switch between a WiFi network and the LTE network. This switching is performed in the
    identical manner in relevant part to what is described in the charts. To the extent there is a
    difference between our chart and these other T-Mobile applications, we need access to
    technical documentation on T-Mobile’s WiFi switching infrastructure and the relevant source
    code to determine if any difference that may exist is material and requires the need for a
    separate chart.

    We are happy to meet and confer with you on the subject of this letter. At this meet and
    confer please be prepared to discuss when T-Mobile will be producing the relevant technical
    documentation and source code. In addition, please confirm that T-Mobile will be collecting
    the source code and technical documentation that is located at the facilities of those entities
    who provide the components for T-Mobile WiFi switching infrastructure. KAIFI commits to
    providing more detailed responses to each of your questions with citations to source code
    within 30 days of receiving the relevant source code.

                                                 Very sincerely yours,




                                                 Robert Christopher Bunt

    RCB:da

    cc: All Counsel of Record




                                                   3
